DETAILED ACTION
This office action is in response to a response to the non-final office action filed on 11/15/2021.
Claims 1-20 are pending of which claims 1, 9 and 16 are independent claims.
This application is examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating 
obviousness or nonobviousness.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over  US. Pub. 20210168858 to Liu (hereinafter “Liu”) in view of US. Pub.  20210007085 to Lin (hereinafter “Lin”).



Regarding claim 1: Liu discloses a  method comprising: receiving, by a wireless device: an indication to initiate a random access procedure (Liu, see paragraph [0158],FIG. 14, first a random access procedure is configured, and then a random access procedure is initiated by a PDCCH order, a notification of a random access procedure in the SCell is initiated only by the PDCCH order, which also  include a  random access preamble index); determining, based on an antenna panel activation delay (Liu, see paragraph [0121], in a case where  antenna panel port 1 and  antenna panel port 2 are QCL in regard to an average delay or switching delay or activation delay,  a reception timing for antenna port 2 can be estimated from a reception timing for the antenna port 1, and this delay may be estimated during the activation of antenna 1 or 2 and the determined delay may be termed activation delay or switching delay instead of just delay or average delay. Note: switching delay is a delay incurred when switching from one antenna to another is performed due to failure of one of the antennas), a slot for transmission of a random access preamble associated with the random access procedure (Liu, see paragraph [0181], FIG. 14, a random access resource selection (random access resource selection) include time and frequency resources (slot) on which the random access procedure uses has a preamble index); and transmitting, in the slot and via the activated antenna panel, the random access preamble (Liu, see paragraph [0071], once a random access procedure is configured an antenna port is activated and a random access procedure is initiated,  and  the position information is determined from  frequency and  time (slot) of a physical random access channel through which a random access preamble has been transmitted  and a slot has a RA-INTI (random access response identification information) according to the  position information of  frequency and  time (slot) of a physical random access channel through which a random access preamble has been transmitted)

However, Liu does not explicitly teach an indication of an antenna panel for the random access procedure. However, Lin in the same or similar field of endeavor teaches an indication of an antenna panel for the random access procedure (Lin, see paragraph [0149], antenna may comprise one or more Omni-directional panel antennas operable to transmit/receive radio signals as a line of sight antenna and used to transmit/receive radio signals in a relatively straight line; the use of more than one antenna may be referred to as MIMO, antenna may be separate from network node and may be connectable to network node through an interface or port). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Liu’s system/method because it would allow transmitting control channel at the start of every subframe.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced power consumption (Lin; [0098]).

Regarding claim 2.The method of claim 1, further comprising: receiving one or more configuration parameters, wherein the one or more configuration parameters indicate associations between one or more random access preamble indexes (Liu, see paragraph [0319-0320], FIG. 8, in a random access procedure of the terminal apparatus, the terminal apparatus transmits a random access preamble to the base station via a PRACH; the transmitted random access preamble may be referred to as a message 1 (Msg1); the transmission of the random access preamble will also be referred to as PRACH transmission; the random access preamble is configured to notify information to the base station apparatus using one sequence among a plurality of sequences, for example, sixty four types (the numbers of random access preamble indexes range from 1 to 64) of sequences are prepared; in a case that sixty four types of sequences are prepared, it is possible to indicate 6-bit information (which may be ra-PreambleIndex or a preamble index) for the base station apparatus; the information may be indicated as a random access preamble identifier (Random Access Preamble Identifier, RAPID). 

However, Liu does not explicitly teach a plurality of antenna panels at the wireless device, wherein the receiving the indication of the antenna panel comprises receiving a random access preamble index associated with the antenna panel. However, Lin in the same or similar field of endeavor teaches a plurality of antenna panels at the wireless device, wherein the receiving the indication of the antenna panel (Lin, see paragraph [0149], antenna may comprise one or more Omni-directional panel antennas operable to transmit/receive radio signals as a line of sight antenna and used to transmit/receive radio signals in a relatively straight line; the use of more than one antenna may be referred to as MIMO, antenna may be separate from network node and may be connectable to network node through an interface or port)  comprises receiving a random access preamble index associated with the antenna panel (Lin, see paragraph [0013] antenna panel port receives a Physical Random-Access Channel (PRACH) that carries a random-access preamble a wireless node (e.g., UE) sends to access the network in non-synchronized mode and used to allow the wireless node to synchronize timing with the network node (e.g., a base station). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Liu’s system/method because it would allow transmitting control channel at the start of every subframe.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced power consumption (Lin; [0098]).

Regarding claim 3: Liu discloses the method of claim 1, further comprising: to initiate the random access procedure, switching from a first active uplink bandwidth part (BWP) to a second active uplink BWP (Liu, see paragraph [0006], based on the number of first resource blocks indicating a bandwidth of a first UL BWP, a size of the second field is derived from a bandwidth of an initial UL BWP, and the control unit identifies, based on a value of a Resource Indication Value (RIV) indicated by the second field, resource block allocation of the PUSCH in a frequency direction the resource block allocation being applied to the first UL BWP). 

However, Liu does not explicitly teach receiving an indication. However, Lin in the same or similar field of endeavor teaches receiving an indication (Lin, see paragraph [0121], a wireless node receives the PDSCH scheduled by the DCI, decoding the payload, and extracting the indicator bits in the predetermined position(s)). It would have been obvious for one having ordinary level of skill in the art before the effective filing  (Lin; [0098]).

Regarding claim 4: Liu discloses the method of claim 1, wherein the determining the slot for the transmission of the random access preamble is further based on a bandwidth part (BWP) switching delay (Liu, see paragraph [0121], for transmission of the random access preamble, each BWP is independent of the other and each BWP is served by a different antenna port, for example, and  in a case where  antenna panel port 1 and  antenna panel port 2 are QCL in regard to an average delay or switching delay or activation delay,  a reception timing for antenna port 2 can be estimated from a reception timing for the antenna port 1, and this delay may be estimated during the activation of antenna 1 or 2 and the determined delay may be termed activation delay or switching delay instead of just delay or average delay. Note: switching delay is a delay incurred when switching from one antenna to another is performed due to failure of one of the antennas and each antenna port serves different BWP and only one BWP can be activate at any one time).  

Regarding claim 5: Liu discloses the method of claim 1, wherein the receiving the indication to initiate the random access procedure comprises the indication to initiate the Liu, see paragraph [0071], a position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted is determined from the estimation of  channel on which a certain symbol in a certain antenna port is carried (paragraph [0121]) and slot has a RA-INTI (random access response identification information) according to the  position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted).  

However, Liu does not explicitly teach receiving, via a second antenna panel different from the antenna panel. However, Lin in the same or similar field of endeavor teaches receiving, via a second antenna panel different from the antenna panel (Lin, see paragraph [0013] antenna panel port receives a Physical Random-Access Channel (PRACH) that carries a random-access preamble a wireless node (e.g., UE) sends to access the network in non-synchronized mode and used to allow the wireless node to synchronize timing with the network node (e.g., a base station, and the process activates the antenna panel). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Liu’s system/method because it would allow transmitting control channel at the start of every subframe.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced power consumption (Lin; [0098]).

Regarding claim 6: Liu discloses the method of claim 1, further comprising: receiving one or more configuration parameters, wherein the one or more configuration parameters indicate associations between one or more reference signal indexes and a plurality of antenna panels at the wireless device, wherein the receiving the indication of the antenna panel comprises receiving a reference signal index associated with the antenna panel (Liu, see paragraph [0380], a function of specifying an index associated with the selected reference signal and setting the specified index to the preamble index among one or a plurality of indexes configured in the RRC, and the higher layer processing unit may have a function of determining a next available PRACH occasion based on the received information (for example, SSB index information and/or mask index information); the higher layer processing unit may have a function of selecting an SS/PBCH block based on the received information (for example, SSB index information)).  

Regarding claim 7: Liu discloses the method of claim 1, wherein the receiving the indication to initiate the random access procedure and the indication of the antenna panel comprises receiving a physical downlink control channel (PDCCH) order (Liu, see paragraph [0158],FIG. 14, a random access procedure is initiated by a PDCCH order, a notification of a random access procedure in the SCell is initiated only by the PDCCH order including random access preamble index) comprising the indication to initiate the random access procedure and the indication of the antenna panel (Liu, see paragraphs [0150], a BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated; there is always one active (activated) BWP in an activated serving cell; BWP switching for a certain serving cell is used to activate an inactive (deactivated) BWP and deactivate an active (activated) BWP; the BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; one BWP is first active without receiving a PDCCH indicating downlink allocation or an uplink grant; the first active DL BWP and a first active UL BWP may be designated by an RRC message transmitted from the base station apparatus  to the terminal apparatus). 

Regarding claim 8: Liu discloses the method of claim 1, wherein the determining the slot is based on determining a time duration between the receiving the indication to initiate the random access procedure (Liu, see paragraphs [0150], a BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated and the transmitting the random access preamble, wherein the time duration is based on at least one of a sum or a maximum of: the antenna panel activation delay; and a bandwidth part (BWP) switching delay (Liu, see paragraph [0121], for transmission of the random access preamble, each BWP is independent of the other and each BWP is served by a different antenna port, for example, and  in a case where  antenna panel port 1 and  antenna panel port 2 are QCL in regard to an average delay or switching delay or activation delay,  a reception timing for antenna port 2 can be estimated from a reception timing for the antenna port 1, and this delay may be estimated during the activation of antenna 1 or 2 and the determined delay may be termed activation delay or switching delay instead of just delay or average delay. Note: switching delay is a delay incurred when switching from one antenna to another is performed and may be due to failure of one of the antennas and each antenna port serves different BWP and only one BWP can be activate at any one time)

Regarding claim 9: Liu discloses a  method comprising: receiving, one or more indications to initiate a random access procedure via a second antenna panel (Liu, see paragraph [0150], using the second antenna panel based on switching or average delay, a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated), wherein the second antenna panel is in a deactivated state; determining, based on an antenna panel activation delay, a slot for transmission of a random access preamble associated with the random access procedure; activating the second antenna panel for the random access procedure (Liu, see paragraph [0150], selecting the second antenna panel based on switching or average delay, a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated; and transmitting, in the slot and via the second antenna panel, the random access preamble (Liu, see paragraph [0071], a position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted is determined from the estimation of  channel on which a certain symbol in a certain antenna port is carried (paragraph [0121]) and slot has a RA-INTI (random access response identification information) according to the  position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted)

However, Liu does not explicitly teach receiving, by a wireless device via a first antenna panel and second antenna panel. However, Lin in the same or similar field of endeavor teaches receiving, by a wireless device via a first antenna panel and second antenna panel (Lin, see paragraph [0149], antenna may comprise one or more Omni-directional, sector or panel antennas operable to transmit/receive radio signals in a relatively straight line; configuring the use of more than one antenna panels may be referred to as MIMO, antenna may be separate from network node and may be connectable to network node through an interface or port). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Liu’s system/method because it would allow transmitting control channel at the start of every subframe.  Such combination would have been obvious to combine as both references are from  (Lin; [0098]).

  Regarding claim 10: Liu discloses the method of claim 9, wherein the receiving the one or more indications comprises receiving the one or more indications via a control resource set (CORESET) associated with an uplink reference signal (Liu, see paragraph [0152], an initial DL BWP may be defined by a PRB location for a control resource set (CORESET) for a type 0 PDCCH common search space, the number of continuous PRBs, a subcarrier spacing, and a cyclic prefix, i.e., the initial BWP may be configured by pdcch-ConfigSIB1 included in MIB or PDCCH-ConfigCommon included in ServingCellConfigCommon, and the information element ServingCellConfigCommon is used to configure cell-specific parameters of a serving cell for the terminal apparatus ).

Regarding claim 11: Liu discloses the method of claim 9, further comprising: based on the receiving the one or more indications, switching from a first active uplink bandwidth part (BWP) to a second active uplink BWP (Liu, see paragraph [0150], a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated; and activation of  PCell or PSCell or  SCell, one BWP is first active without receiving a PDCCH indicating downlink allocation or an uplink grant; the first active DL BWP and a first active UL BWP may be designated by an RRC message transmitted from the base station apparatus  to the terminal apparatus; the active BWP for a certain serving cell is designated by an RRC or a PDCCH transmitted from the base station apparatus to the terminal apparatus).  

Regarding claim 12: Liu discloses the method of claim 9, wherein determining the slot for the transmission of the random access preamble (Liu, see paragraph [0071], a position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted is determined from the estimation of  channel on which a certain symbol in a certain antenna port is carried (paragraph [0121]) and slot has a RA-INTI (random access response identification information) according to the  position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted) is further based on a bandwidth part (BWP) switching (Liu, see paragraph [0150], selecting the second antenna panel based on switching or average delay, a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated) delay Liu, see paragraph[0146], FIG. 5(a)-5(e), a downlink to uplink switching time, and generation of the transmission signal).
 
Regarding claim 13: Liu discloses the method of claim 9, further comprising: receiving one or more configuration parameters, wherein the one or more configuration parameters indicate associations between one or more random access preamble indexes and a plurality of antenna panels at the wireless device, wherein the one or more indications comprise a random access preamble index associated with the second antenna panel (Liu, see paragraphs [0319-0320], FIG. 8, using antennal panel, the random access preamble is configured to notify information to the base station apparatus using one sequence among a plurality of sequences, for example, sixty four types (the numbers of random access preamble indexes range from 1 to 64) of sequences are prepared; in a case that sixty four types of sequences are prepared, it is possible to indicate 6-bit information (which may be ra-PreambleIndex or a preamble index) for the base station apparatus; the information may be indicated as a random access preamble identifier (Random Access Preamble Identifier, RAPID).  

Regarding claim 14: Liu discloses the method of claim 9, further comprising: receiving one or more configuration parameters, wherein the one or more configuration parameters indicate associations between one or more reference signal indexes and a plurality of antenna panels at the wireless device, wherein the one or more indications comprise a reference signal index associated with the second antenna panel (Liu, see paragraph [0380], a function of specifying an index associated with the selected reference signal and setting the specified index to the preamble index among one or a plurality of indexes configured in the RRC, and the higher layer processing unit may have a function of determining a next available PRACH occasion based on the received information (for example, SSB index information and/or mask index information); the higher layer processing unit may have a function of selecting an SS/PBCH block based on the received information (for example, SSB index information)).  .  

Regarding claim 15: Liu discloses the method of claim 9, wherein the receiving the one or more indications comprises receiving a physical downlink control channel (PDCCH) order comprising the one or more indications (Liu, see paragraph [0158],FIG. 14, a random access procedure is initiated by a PDCCH order, a notification of a random access procedure in the SCell is initiated only by the PDCCH order including random access preamble index).

Regarding claim 16: Liu discloses a  method comprising: receiving, by a wireless device, one or more configuration parameters, wherein the configuration parameters comprise an indication of a random access preamble index associated with an antenna panel (Liu, see paragraphs [0319-0320], FIG. 8, using antennal panel, the random access preamble is configured to notify information to the base station apparatus using one sequence among a plurality of sequences); receiving one or more indications to initiate a random access procedure (Liu, see paragraph [0158],FIG. 14, a random access procedure is initiated by a PDCCH order, a notification of a random access procedure in the SCell is initiated only by the PDCCH order including random access preamble index), wherein the one or more indications Liu, see paragraphs [0319-0320], FIG. 8, using antennal panel, the random access preamble is configured to notify information to the base station apparatus using one sequence among a plurality of sequences, for example, sixty four types (the numbers of random access preamble indexes range from 1 to 64) of sequences are prepared; in a case that sixty four types of sequences are prepared, it is possible to indicate 6-bit information (which may be ra-PreambleIndex or a preamble index) for the base station apparatus; the information may be indicated as a random access preamble identifier (Random Access Preamble Identifier, RAPID; based on the one or more indications: switching from a first active uplink bandwidth part (BWP) to a second active uplink BWP (Liu, see paragraph [0150], selecting the second antenna panel based on switching or average delay, a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving; and a BWP switching (Liu, see paragraph [0150], selecting the second antenna panel based on switching or average delay, a BWP switching for a certain serving cell is controlled by a PDCCH indicating downlink allocation or an uplink grant; the BWP switching for a certain serving cell may further be controlled by a BWP inactivity timer, through RRC signaling, or by a MAC entity itself in a case that a random access procedure is initiated) delay Liu, see paragraph[0146], FIG. 5(a)-5(e), a downlink to uplink switching time, and generation of the transmission signal), a time duration between the receiving the one or more indications and transmission of a random access preamble (Liu, see paragraph [0071], a spacing of time interval  is predetermined, a slot or a time interval  has a RA-INTI (random access response identification information) according to the  position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted; and transmitting, in a slot based on the time duration, the random access preamble(Liu, see paragraph [0071], a position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted is determined from the estimation of  channel on which a certain symbol in a certain antenna port is carried (paragraph [0121]) and slot has a RA-INTI (random access response identification information) according to the  position information of a frequency and a time (slot) of a physical random access channel through which a random access preamble has been transmitted).
 
However, Liu does not explicitly teach determining the antenna panel associated with the random access preamble index and activating the antenna panel for the random access procedure. However, Lin in the same or similar field of endeavor teaches determining the antenna panel associated with the random access preamble index (Lin, see paragraph [0149], for transmission of a random access preamble index, antenna may comprise one or more Omni-directional panel antennas operable to transmit/receive radio signals as a line of sight antenna and used to transmit/receive radio signals in a relatively straight line; the use of more than one antenna may be referred to as MIMO, antenna may be separate from network node and may be connectable to network node through an interface or port)and Lin, see paragraph [0013] antenna panel port receives a Physical Random-Access Channel (PRACH) that carries a random-access preamble a wireless node (e.g., UE) sends to access the network in non-synchronized mode and used to allow the wireless node to synchronize timing with the network node (e.g., a base station, and the process activates the antenna panel). It would have been obvious for one having ordinary level of skill in the art before the effective filing date of the claimed invention to combine the teaching of Lin into Liu’s system/method because it would allow transmitting control channel at the start of every subframe.  Such combination would have been obvious to combine as both references are from analogous art where a motivation would have been to achieve reduced power consumption (Lin; [0098]).
 
Regarding claim 17: Liu discloses the method of claim 16, wherein the one or more indications comprise at least one of: a sounding reference signal (SRS) resource set index; a reference signal index; or a synchronization signal/physical broadcast channel (SS/PBCH) index (Liu, see paragraph [0380], a function of specifying an index associated with the selected reference signal and setting the specified index to the preamble index among one or a plurality of indexes configured in the RRC, and the higher layer processing unit may have a function of determining a next available PRACH occasion based on the received information (for example, SSB index information and/or mask index information); the higher layer processing unit may have a function of selecting an SS/PBCH block based on the received information (for example, SSB index information)).

Regarding claim 18: Liu discloses the method of claim 16, wherein the random access preamble is indicated by the random access preamble index (Liu, see paragraphs [0319-0320], FIG. 8, using antennal panel, the random access preamble is configured to notify information to the base station apparatus using one sequence among a plurality of sequences, for example, sixty four types (the numbers of random access preamble indexes range from 1 to 64) of sequences are prepared; in a case that sixty four types of sequences are prepared, it is possible to indicate 6-bit information (which may be ra-PreambleIndex or a preamble index) for the base station apparatus; the information may be indicated as a random access preamble identifier (Random Access Preamble Identifier, RAPID).  

Regarding claim 19: Liu discloses the method of claim 16, wherein the time duration is based on at least one of a sum or a maximum of: the antenna panel activation delay; and the BWP switching delay (Liu,  see paragraph [0121], for transmission of the random access preamble, each BWP is independent of the other and each BWP is served by a different antenna port, for example, and  in a case where  antenna panel port 1 and  antenna panel port 2 are QCL in regard to an average delay or switching delay or activation delay,  a reception timing for antenna port 2 can be estimated from a reception timing for the antenna port 1, and this delay may be estimated during the activation of antenna 1 or 2 and the determined delay may be termed activation delay or switching delay instead of just delay or average delay. Note: switching delay is a delay incurred when switching from one antenna to another is performed due to failure of one of the antennas and each antenna port serves different BWP and only one BWP can be activate at any one time).  

Regarding claim 20: Liu discloses the method of claim 19, further comprising: determining the slot by determining an available slot that is after the time duration (Liu, see paragraph [0138], FIG. 4, three types of time units are defined: a subframe is 1 ms regardless of the subcarrier spacing, the number of OFDM symbols included in the slot is 7 or 14, and a slot duration or length differs depending on the subcarrier spacing).  

Response to Arguments
Applicant's arguments filed 11/15/2021 have been fully considered but they are not persuasive. See below:
 
Applicant argues that  Liu's "average delay" is not the same as an "antenna panel activation delay." 
Examiner respectfully disagrees with applicant and Examiner has forwarded applicant  the interpretation of  the limitation “antenna panel activation delay” through the office action and applicant did not elaborate on the limitation in question  instead started describing the disclosure of the reference prior art used in the office action. As a point, Examiner never encountered an antenna in the middle of a communication that is activated and its activation delay to be counted 
Applicant argues that the Office Action concedes that Liu does not describe "an indication of antenna panel for the random access procedure," as recited in claim 1 and relies on 1 [0149] of Lin. 
Examiner respectfully disagrees with applicant, antenna panel is really an antenna port and for completion purpose the office action uses Lin the secondary reference, and Liu, the primary reference, in paragraph 0071 discloses once a random access procedure is configured, an antenna port is activated and random access procedure is initiated, and the physical random channel  on which the random access procedure runs  uses  a slot that is identified by a frequency and a time, see the office action.
 
 
 
 

 
 
 
 
 




Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBEBE A ASEFA whose telephone number is (571)270-3013.  The examiner can normally be reached on Monday-Friday 8:00 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh whose telephone number is (571)272-3795 can be reached on Monday-Friday 8:00 AM to 5 PM.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/DEBEBE A ASEFA/Examiner, Art Unit 2476                                                                                                                                                                                                        

                                                                                                                                                                                                        /AYAZ R SHEIKH/Supervisory Patent Examiner, Art Unit 2476